Order filed, November 28, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00965-CV
                                    ____________

 SATYA, INC., GOPAL P. BATHIJA, AMEEN M. ALI AND SATYA GROUP II,
                           LTD, Appellant

                                             V.

                              VIKRAM MEHTA, Appellee


                       On Appeal from the 133rd District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2012-27585


                                            ORDER

       The reporter’s record in this case was due October 29, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Darlene Stein, the official court reporter, to file the record in this appeal
within 10 days of the date of this order.

                                        PER CURIAM